Name: 91/558/ECSC, EEC, Euratom: Commission Decision of 23 October 1991 adjusting the weightings applicable from 1 May 1991 to the remuneration of officials of the European Communities serving in non-member countries
 Type: Decision
 Subject Matter: monetary economics;  cooperation policy;  executive power and public service;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1991-11-05

 Avis juridique important|31991D055891/558/ECSC, EEC, Euratom: Commission Decision of 23 October 1991 adjusting the weightings applicable from 1 May 1991 to the remuneration of officials of the European Communities serving in non-member countries Official Journal L 304 , 05/11/1991 P. 0018 - 0019COMMISSION DECISION of 23 October 1991 adjusting the weightings applicable from 1 May 1991 to the remuneration of officials of the European Communities serving in non-member countries (91/558/ECSC, EEC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of the Officials of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (Euratom, ECSC, EEC) No 3736/90 (2), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas, pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, Council Regulation (ECSC, EEC, Euratom) No 2330/91 (3) laid down the weightings to be applied from 1 January 1991 to the remuneration of officials serving in non-member countries payable in the currency of their country of employment; Whereas the Commission has made a number of adjustments to these weightings in recent months, pursuant to the second paragraph of Article 13 of Annex X to the Staff Regulations (4); Whereas some of these weightings should be adjusted with effect from 1 May 1991 given that the statistics available to the Commission show that in certain non-member countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, DECIDES: Sole Article With effect from 1 May 1991 the weightings applicable to the remuneration of officials serving in non-member countries payable in the currency of their country of employment are adjusted as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Decision takes effect. Done at Brussels, 23 October 1991. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 360, 22. 12. 1990, p. 1. (3) OJ No L 214, 2. 8. 1991, p. 3. (4) OJ No L 282, 10. 10. 1991, pp. 32 and 34. ANNEX Country of employment Weightings applicable with effect from 1 May 1991 Argentina 103,9600000 Jamaica 60,8000000 Jordan 67,8600000 Lebanon 23,6600000 Peru 344,3000000 Poland 19,7400000 Sierra Leone 63,6500000 Somalia 15,4000000 Syria 178,3000000 USSR 136,4300000 Yugoslavia 66,3100000 Zaire 30,3500000 Zambia 42,5500000 Zimbabwe 38,9900000